     Case 4:20-cv-01536 Document 22 Filed on 07/20/21 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


G&G Closed Circuit Events, LLC

v.                                               Case Number: 4:20−cv−01536

El Impresario, Inc., et al.




                                Notice of Resetting

A proceeding has been reset in this case as set forth below.

BEFORE:
Judge Vanessa D Gilmore
LOCATION:
Courtroom 9A
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 8/27/2021
TIME: 03:00 PM
TYPE OF PROCEEDING: Docket Call


Date: July 20, 2021                                            Nathan Ochsner, Clerk
